DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/06/2022 has been entered.
 
Response to Arguments
Applicant’s arguments, see Pg. 8, filed 05/06/2022, with respect to the 35 USC 112(b) rejection of claims 17-20 have been fully considered and are persuasive. 
The amendments to claim 17 correct the previously-raised typographical error.  Accordingly, the 35 USC 112(b) rejection of claims 17-20 has been withdrawn. 
Applicant’s arguments, see Pgs. 8-10, filed 05/06/2022, with respect to the 35 USC 103 rejections have been fully considered but are not persuasive.
Applicant argues that the combination of Peterson, Rump, and Fujii “does not disclose two actuators for actuating two elements of a movable sensor system” as disclosed in the amended independent claims. The Examiner respectfully disagrees, as Peterson teaches two such actuators. Referring to paragraph [0034], Peterson teaches an extension mechanism (i.e., a first actuator) for moving the camera (i.e., the first element) between the retracted state and the extended state comprising “a telescoping arm or a rack and pinion extension method or the like”. Referring to paragraph [0003], Peterson teaches that “The exterior rearview mirror may comprise a foldable mirror assembly, such as a power-fold mirror where the mirror head is pivotable between a drive or use position and a folded or park position via an actuator.” Thus, a second, separate actuator is used to pivot the mirror head itself. FIGs. 1-2, included below, depict the actuation of the camera using the first actuator. As is discussed further below, the Examiner notes that the second element corresponds to the interior chamber of the mirror head where telescoping mount or arm 22 retracts. Thus, while the pivoting of the mirror head is not depicted in FIGs. 1-2,  one of ordinary skill in the art would recognize that such an arrangement would amount to “a second actuator mechanically coupled to the second element” wherein the first and second actuators are configured to move the first and second elements relative to the vehicle.
Accordingly, the 35 USC 103 rejection of claims 1, 8, 11-13, and 16 is upheld. Similarly, the 35 USC 103 rejection of the associated dependent claims is upheld.

    PNG
    media_image1.png
    402
    694
    media_image1.png
    Greyscale


Claim Objections
Claims 12 and 17 objected to because of the following informalities:
In claim 12, “move the second element relative to first element” should be “move the second element relative to the first element”
In claim 17, “move the second element relative to first element” should be “move the second element relative to the first element”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim establishes antecedent basis for “a first actuator” and “a second actuator”. However, the claim later invokes “wherein the first sensor is configured to detect one or more waves reflected from objects external to the vehicle when the first element is positioned at a first spatial location by the actuator,” and “when the first element is positioned at a second spatial location by the actuator,” With respect to the above-recited limitations, it is unclear which actuator is being referred to. For the purposes of this examination, the claim will be interpreted as being directed to either of the two actuators.
Claims 2-11 are dependent upon claim 1 and therefore inherit the above-described deficiencies. Accordingly, claims 2-11 are rejected under similar reasoning as claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 8, 11, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peterson et al. (US 2016/0243988 A1), hereinafter Peterson, in view of Rump et al. (US 2012/0003032 A1), hereinafter Rump, and in further view of Fujii (US 6,825,881 B1).

Regarding claim 1, Peterson teaches a moveable sensor system for a vehicle, comprising:
a first sensor configured to detect one or more propagated waves incident upon the first sensor for use with navigation or autonomous driving of the vehicle;
Peterson teaches ([0028]) that "The exterior rearview mirror assembly includes an imaging sensor or camera module 20… that may be part of or may provide an image output for a vehicle vision system..." It is understood to one of ordinary skill in the art that a camera would detect propagated visible light waves incident upon the camera.
a first element defining a first chamber and mechanically coupled to the first sensor, the first sensor housed at least partially within the first chamber;
Peterson teaches ([0033]) that “The housing of the camera (and the extension arm) preferably has an outer surface or cowling to minimize aerodynamic drag and wind noise at the mirror assembly, such as when in its retracted state or extended state." Thus, Peterson teaches a first element defining a first chamber (outer surface or cowling) mechanically coupled to the first sensor (camera).
a second element defining a second chamber and mechanically coupled to the first chamber, the second chamber configured to at least partially house the first element;
Peterson teaches in FIG. 7 that the extendable arm 22 is coupled to the first element and retracts into the second element within the rearview mirror assembly.

    PNG
    media_image2.png
    536
    900
    media_image2.png
    Greyscale

and a first an actuator mechanically coupled to the first element,
Peterson teaches ([0034]) that "The extension mechanism may comprise any suitable means for moving the camera between the retracted state… and the extended state. For example, the extension mechanism may comprise a telescoping arm or a rack and pinion extension method or the like..."
and a second actuator mechanically coupled to the second element,
Peterson teaches ([0003]): “The exterior rearview mirror may comprise a foldable mirror assembly, such as a power-fold mirror where the mirror head is pivotable between a drive or use position and a folded or park position via an actuator.” FIG. 7, included above, demonstrates that the second element is included within the exterior rearview mirror. Thus, the second actuator can be said to be mechanically coupled to the second element.
the first and second actuators configured to move the first and second elements relative to the vehicle,
Peterson teaches ([0034]) that "The extension mechanism may comprise any suitable means for moving the camera between the retracted state… and the extended state. For example, the extension mechanism may comprise a telescoping arm or a rack and pinion extension method or the like..." Peterson further teaches ([0003]): “The exterior rearview mirror may comprise a foldable mirror assembly, such as a power-fold mirror where the mirror head is pivotable between a drive or use position and a folded or park position via an actuator.”
wherein the first sensor is configured to detect one or more waves reflected from objects external to the vehicle when the first element is positioned at a first spatial location by the actuator,
Peterson teaches ([0028]) that "The camera module 20 is adjustably mounted at the mirror assembly and is adjustable between a retracted position [a second location] (FIGS. 1, 3, and 5) and an extended position [a first location] (FIGS. 2, 4, 6, and 7) to provide an adjustable and enhanced rearward field of view of the camera..."
However, while Peterson does teach an actuator with a threaded member (see FIG. 7), Peterson does not teach outright that the first actuator comprises an intermediate threaded member having threads on both its inner and outer surface. Rump teaches a tie rod, comprising:
wherein the first actuator comprises an intermediate threaded member having threads on both its inner surface and outer surface to enable the first actuator to move the first sensor along an axis of elongation relative to the intermediate threaded member;
Rump teaches ([0006]): “A problem addressed by the invention is that of providing a structural unit comprising a tube and a shank having a threaded sleeve disposed therebetween, using which a length setting between the tube and shank can be attained by rotating the threaded sleeve…” Rump further teaches ([0050]): “FIG. 1 shows, using the end piece of a tie rod for a motor vehicle as an example, a structural unit according to the invention in a first variant embodiment in a sectional view and in a simplified depiction. The structural unit comprises a tube 2 which is provided with an internal thread 1 which turns in a first direction of rotation, and into the end of which a threaded sleeve 3 is screwed. The threaded sleeve 3 has an internal thread 4 which turns in the direction opposite to the first direction of rotation. A shank 5 is screwed into the internal thread 4… The shank 5 extends all the way through the threaded sleeve 3.” FIG. 1, included above, depicts the threaded sleeve 3 as having threads on both its inner surface and outer surface.
the inner surface of the intermediate threaded member defining an orifice.
Rump further teaches ([0050]): “The threaded sleeve 3 has an internal thread 4 which turns in the direction opposite to the first direction of rotation. A shank 5 is screwed into the internal thread 4… The shank 5 extends all the way through the threaded sleeve 3.” FIG. 1, included above, shows that the shank 5 extends through the orifice of threaded sleeve 3 through engagement with the internal thread 4.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Peterson to incorporate the teachings of Rump to provide an actuator which comprises an intermediate threaded member having threads on both its inner surface and outer surface to enable the actuator to move along an axis of elongation relative to the intermediate threaded member. Doing so would combine the known actuator and sensor assembly of Peterson with the intermediate threaded member actuation of Rump to provide the predictable results of a sensor assembly comprising the threaded engagement of Rump for moving the sensor. Actuation through the use of an intermediate threaded member is advantageous, as such an arrangement is capable of being protected against penetration by moisture and contaminants, as recognized by Rump ([0010]). 
However, neither Peterson nor Rump teach constraining the first sensor from detecting waves reflected from objects external to the vehicle when the first element is positioned at a second spatial location by an actuator, the second spatial location differing from the first spatial location. Fujii teaches an image sensing apparatus, comprising:
and the first sensor is further configured to be constrained from detecting waves reflected from objects external to the vehicle when the first element is positioned at a second spatial location by the actuator, the second spatial location differing from the first spatial location;
Fujii teaches (Col. 2 lines 46-55): “A moving lens barrel 104a can be collapsed inside housing 101 to a non image sensing position in a non image sensing mode and extended to an image sensing position outside the housing 101 in a sensing mode. This moving lens barrel 104a holds some photographing lenses.”
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Peterson and Rump to incorporate the teachings of Fujii to provide constraining the first sensor from detecting waves reflected from objects external to the vehicle when the first element is positioned at a second spatial location by an actuator, the second spatial location differing from the first spatial location. Incorporating the teachings of Fujii advantageously allows for the use of a protective cover when in the non-image sensing mode which may be opened during an image sensing mode, as recognized by Fujii (Claim 12).

Regarding claim 8, Peterson, Rump, and Fujii teach the aforementioned limitations of claim 1. Peterson further teaches:
wherein the first element comprises a carrier floor and an applique,
Peterson teaches in FIG. 1-2 a first element (camera housing) comprising a carrier floor (back side of camera housing) and an applique (external-facing side of housing designed to be flush with mirror assembly).

    PNG
    media_image3.png
    571
    975
    media_image3.png
    Greyscale

wherein the first sensor is spatially disposed substantially between the carrier floor and the applique.
Peterson teaches in FIG. 1-2 a first sensor (camera) spatially disposed substantially between the carrier floor (back side of camera housing) and the applique (external-facing side of housing designed to be flush with mirror assembly).

Regarding claim 11, Peterson, Rump, and Fujii teach the aforementioned limitations of claim 1. Peterson further teaches:
wherein the first sensor includes at least one of a Light Detection and Ranging (LIDAR), imaging camera, sonic transducer, or a radar array.
Peterson teaches ([0028]) that "The exterior rearview mirror assembly includes an imaging sensor or camera module 20… that may be part of or may provide an image output for a vehicle vision system..."

Regarding claim 17, Peterson teaches a moveable sensor system for a vehicle, comprising:
A non-transitory computer readable medium comprising instructions that, when executed by one or more processors of a vehicle, cause the one or more processors to:
Peterson teaches ([0032]) that "The camera movement may be accomplished manually, or may be powered by a motor and drive mechanism."
cause a first actuator of an extendable sensor system to move a first element between a first spatial location and a second spatial location,
Peterson teaches ([0028]) that "The camera module 20 [enclosed within a first element] is adjustably mounted at the mirror assembly and is adjustable between a retracted position [a second location] (FIGS. 1, 3, and 5) and an extended position [a first location] (FIGS. 2, 4, 6, and 7) to provide an adjustable and enhanced rearward field of view of the camera..."
wherein the first spatial location is different from the second spatial location and a first sensor is mechanically coupled to the first element,
Peterson teaches ([0028]) that "The camera module 20 [enclosed within a first element] is adjustably mounted at the mirror assembly and is adjustable between a retracted position [a second location] (FIGS. 1, 3, and 5) and an extended position [a first location] (FIGS. 2, 4, 6, and 7) to provide an adjustable and enhanced rearward field of view of the camera..."
wherein the first element is mechanically coupled to a second element, the second element configured to at least partially house the first element;
Peterson teaches in FIG. 7 that the extendable arm 22 is mechanically coupled to the first element and retracts into the second element within the rearview mirror assembly.

    PNG
    media_image2.png
    536
    900
    media_image2.png
    Greyscale

wherein the first sensor is configured to detect one or more waves reflected from objects external to the vehicle when the first element is positioned at a first spatial location by the actuator,
Peterson teaches ([0028]) that "The camera module 20 is adjustably mounted at the mirror assembly and is adjustable between a retracted position [a second location] (FIGS. 1, 3, and 5) and an extended position [a first location] (FIGS. 2, 4, 6, and 7) to provide an adjustable and enhanced rearward field of view of the camera..."
wherein the instructions that, when executed by the one or more processors of a vehicle, further cause the one or more processors to cause a second actuator to move the second element relative to first element.
Peterson teaches ([0003]): “The exterior rearview mirror may comprise a foldable mirror assembly, such as a power-fold mirror where the mirror head is pivotable between a drive or use position and a folded or park position via an actuator.” One of ordinary skill in the art would recognize that the actuation of the power-fold mirror would serve to move the second element relative to the first element, as the first and second element are located in different locations within the exterior rearview mirror.
However, while Peterson does teach an actuator with a threaded member (see FIG. 7), Peterson does not teach outright that the actuator comprises an intermediate threaded member having threads on both its inner and outer surface. Rump teaches a tie rod, comprising:
wherein the actuator comprises an intermediate threaded member having threads on both its inner surface and outer surface to enable the actuator to move the first sensor along an axis of elongation relative to the intermediate threaded member,
Rump teaches ([0006]): “A problem addressed by the invention is that of providing a structural unit comprising a tube and a shank having a threaded sleeve disposed therebetween, using which a length setting between the tube and shank can be attained by rotating the threaded sleeve…” Rump further teaches ([0050]): “FIG. 1 shows, using the end piece of a tie rod for a motor vehicle as an example, a structural unit according to the invention in a first variant embodiment in a sectional view and in a simplified depiction. The structural unit comprises a tube 2 which is provided with an internal thread 1 which turns in a first direction of rotation, and into the end of which a threaded sleeve 3 is screwed. The threaded sleeve 3 has an internal thread 4 which turns in the direction opposite to the first direction of rotation. A shank 5 is screwed into the internal thread 4… The shank 5 extends all the way through the threaded sleeve 3.” FIG. 1, included above, depicts the threaded sleeve 3 as having threads on both its inner surface and outer surface.
the inner surface of the intermediate threaded member defining an orifice;
Rump further teaches ([0050]): “The threaded sleeve 3 has an internal thread 4 which turns in the direction opposite to the first direction of rotation. A shank 5 is screwed into the internal thread 4… The shank 5 extends all the way through the threaded sleeve 3.” FIG. 1, included above, shows that the shank 5 extends through the orifice of threaded sleeve 3 through engagement with the internal thread 4.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Peterson to incorporate the teachings of Rump to provide an actuator which comprises an intermediate threaded member having threads on both its inner surface and outer surface to enable the actuator to move along an axis of elongation relative to the intermediate threaded member. Doing so would combine the known actuator and sensor assembly of Peterson with the intermediate threaded member actuation of Rump to provide the predictable results of a sensor assembly comprising the threaded engagement of Rump for moving the sensor. Actuation through the use of an intermediate threaded member is advantageous, as such an arrangement is capable of being protected against penetration by moisture and contaminants, as recognized by Rump ([0010]). 
However, neither Peterson nor Rump outright teach that the first sensor is further configured to be constrained from detecting waves reflected from objects external to the vehicle when the first element is positioned at a second spatial location by the actuator. Fujii teaches an image sensing apparatus, comprising:
and the first sensor is further configured to be constrained from detecting waves reflected from objects external to the vehicle when the first element is positioned at a second spatial location by the actuator;
Fujii teaches (Col. 2 lines 46-55): “A moving lens barrel 104a can be collapsed inside housing 101 to a non image sensing position in a non image sensing mode and extended to an image sensing position outside the housing 101 in a sensing mode. This moving lens barrel 104a holds some photographing lenses.”
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Peterson and Rump to incorporate the teachings of Fujii to provide constraining the first sensor from detecting waves reflected from objects external to the vehicle when the first element is positioned at a second spatial location by the actuator, the second spatial location differing from the first spatial location. Incorporating the teachings of Fujii advantageously allows for the use of a protective cover when in the non-image sensing mode which may be opened during an image sensing mode, as recognized by Fujii (Claim 12).

Claims 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peterson, Rump, and Fujii in view of Murtuza (US 5,101,927).

Regarding claim 2, Peterson, Rump, and Fujii teach the aforementioned limitations of claim 1, further comprising the following limitations taught by Murtuza, who teaches an automatic brake actuation system including a controllably extendable elongate detector. Murtuza teaches:
a dampener configured to non-destructively retract the first sensor from the first spatial location upon incidence of an external force applied to the system from outside of the vehicle.
Murtuza teaches (Col. 2 lines 11-14) that "Another object of the present invention is to provide an improved automated brake actuation system wherein the extendable detector is retracted upon impacting an object". Thus, Murtuza teaches non-destructively retracting the sensor from a first spatial location. Murtuza further teaches (Col. 2 lines 54-68) that "The support member has connected thereto an extending fluid port that communicates with the extending portion of the feeler cylinder and also has connected thereto a retracting fluid port that communicates with the retracting portion... The feeler may be retracted by venting fluid from the extending portion of the feeler cylinder through the extending port and forcing fluid through the retracting port into the retracting portion of the feeler cylinder, exerting a force on the piston plate and longitudinally retracting the feeler into the feeler cylinder."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Peterson, Rump, and Fujii to incorporate the teachings of Murtuza to provide a moveable sensor system for a vehicle comprising a damper configured to non-destructively retract the first sensor from the first spatial location upon incidence of an external force. All the claimed elements were known in the prior art and one skilled in the art could have combined the non-destructive retractive dampener of Murtuza with the movable sensor system of Peterson with no change in their respective functions, and the combination would have yielded the predictable result of a dampener designed to non-destructively retract the movable sensor in response to an external force to the moveable sensor system.

Regarding claim 3, Peterson, Rump, Fujii, and Murtuza teach the aforementioned limitations of claim 2, further comprising the following limitations taught by Murtuza:
wherein the dampener includes a compressible fluid that, upon incidence of the external force, compresses the fluid to dampen the retraction of the first element.
Murtuza teaches (Col. 11 lines 24-29) that "It may alternatively include well-known fluid controls to act as extending means, or devices, and retracting means, or devices, for supplying fluid under pressure, for example, to the feeler cylinder 33, to the feeler tube 102, or to the parallel-bar expanding feeler cylinder 114." It is understood to one of ordinary skill in the art that pressurizing a fluid would also serve to compress said fluid. Murtuza further teaches (Col. 2 lines 54-68) that "The support member has connected thereto an extending fluid port that communicates with the extending portion of the feeler cylinder and also has connected thereto a retracting fluid port that communicates with the retracting portion... The feeler may be retracted by venting fluid from the extending portion of the feeler cylinder through the extending port and forcing fluid through the retracting port into the retracting portion of the feeler cylinder, exerting a force on the piston plate and longitudinally retracting the feeler into the feeler cylinder." Thus, upon incidence of an external force, the compressed fluid dampens the retraction of the first element.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Peterson, Rump, and Fujii to incorporate the teachings of Murtuza to provide a moveable sensor system for a vehicle comprising a dampener configured to compress a compressible fluid to dampen retraction upon incidence of an external force. The pressurized fluid system of Murtuza allows the feelers to extend, providing a degree of dampening against retraction of the first element. All the claimed elements were known in the prior art and one skilled in the art could have combined the dampener of Murtuza with the movable sensor system of Peterson with no change in their respective functions, and the combination would have yielded the predictable result of using a compressible fluid to dampen retraction of the first element.

Regarding claim 4, Peterson, Rump, Fujii, and Murtuza teach the aforementioned limitations of claim 3, further comprising the following limitations taught by Murtuza:
wherein the dampener and the actuator are a unitary component.
Murtuza teaches the unitary nature of the dampener and actuator in FIG. 2-3, where the feelers (dampener) are a unitary component of the actuator (fluid-based actuation).

    PNG
    media_image4.png
    496
    934
    media_image4.png
    Greyscale

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Peterson, Rump, and Fujii to incorporate the teachings of Murtuza to provide a moveable sensor system for a vehicle wherein the dampener and actuator are a unitary component. All the claimed elements were known in the prior art and one skilled in the art could have combined the unitary dampener and actuator of Murtuza with the movable sensor system of Peterson with no change in their respective functions, and the combination would have yielded the predictable result of using a compressible fluid to dampen retraction of the first element.

Regarding claim 5, Peterson, Rump, Fujii, and Murtuza teach the aforementioned limitations of claim 3. Peterson further teaches:
wherein the… first and second actuator are mechanically coupled to respective ones of the first element and the second element.
Peterson teaches  ([0034]) that "The extension mechanism may comprise any suitable means for moving the camera between the retracted state… and the extended state. For example, the extension mechanism may comprise a telescoping arm or a rack and pinion extension method or the like..."  FIG. 7, included above, demonstrates that the first actuator is mechanically coupled to the first and second elements. Peterson further teaches ([0003]): “The exterior rearview mirror may comprise a foldable mirror assembly, such as a power-fold mirror where the mirror head is pivotable between a drive or use position and a folded or park position via an actuator.” One of ordinary skill in the art would recognize that the actuation of the folding mirror would serve to move the second element relative to the first element, as the first and second element are located in different locations within the exterior rearview mirror.
However, neither Peterson, Rump, nor Fujii outright teach a dampener mechanically coupled to respective ones of the first element and the second element. Murtuza further teaches:
wherein the dampener and the first… actuator are mechanically coupled to respective ones of the first element and the second element.
Murtuza teaches in FIG. 2-3 that the dampener and actuator are mechanically coupled to the first element and second element. 

    PNG
    media_image5.png
    496
    934
    media_image5.png
    Greyscale

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Peterson, Rump, and Fujii to incorporate the teachings of Murtuza to provide a moveable sensor system for a vehicle wherein the dampener and actuator are a unitary component. All the claimed elements were known in the prior art and one skilled in the art could have combined the dampener and actuator mechanically coupled to the first or second element of Murtuza with the moveable sensor system of Peterson with no change in their respective functions, and the combination would have yielded the predictable result of using a compressible fluid to dampen retraction of the first element.

Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peterson, Rump, Fujii, and Murtuza in view of Hulse et al. (US 5,743,635), hereinafter Hulse.

Regarding claim 6, Peterson, Rump, Fujii, and Murtuza teach the aforementioned limitations of claim 3, further comprising the following limitations taught by Hulse, who teaches a pneumatically telescoping mast. Hulse teaches:
further comprising a release valve to release the compressible fluid if an internal pressure of the compressible fluid meets a threshold.
Hulse teaches (Col. 4 lines 57-64) that "Compressor 33 is mounted to base 16 via the bracket 34. Air from compressor 33 is supplied to an up/down solenoid valve 35 through a polyethylene air supply tube 36 and is controlled by check valve 37 and the pressure release valve 38. Solenoid valve 35 controls the extension and retraction of mast 10 through a polyurethane supply tube 42 with air pressure controlled by a metering valve 43 on solenoid valve 35."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Peterson, Rump, Fujii, and Murtuza to incorporate the teachings of Hulse to provide a moveable sensor system for a vehicle wherein a release valve is used to release the compressible fluid an internal pressure of the compressible fluid meets a threshold. All the claimed elements were known in the prior art and one skilled in the art could have combined the pressure release valve of Hulse with the compressible fluid of Murtuza with no change in their respective functions, and the combination would have yielded the predictable result of releasing excess pressure in the moveable sensor system by using a pressure release valve.

Regarding claim 7, Peterson, Rump, Fujii, and Murtuza teach the aforementioned limitations of claim 3, further comprising the following limitations taught by Hulse, who teaches a pneumatically telescoping mast. Hulse teaches:
further comprising a compressor to compress the compressible fluid to move the first sensor towards the first spatial location.
Hulse teaches (Col. 4 lines 57-64) that "Compressor 33 is mounted to base 16 via the bracket 34. Air from compressor 33 is supplied to an up/down solenoid valve 35 through a polyethylene air supply tube 36 and is controlled by check valve 37 and the pressure release valve 38. Solenoid valve 35 controls the extension and retraction of mast 10 through a polyurethane supply tube 42 with air pressure controlled by a metering valve 43 on solenoid valve 35."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Peterson, Rump, Fujii, and Murtuza to incorporate the teachings of Hulse to provide a moveable sensor system for a vehicle wherein a compressor is used to compress the compressible fluid.  All the claimed elements were known in the prior art and one skilled in the art could have combined the compressor of Hulse with the compressible fluid of Murtuza with no change in their respective functions, and the combination would have yielded the predictable result of compressing the compressible fluid of the moveable sensor system using a compressor.

Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peterson, Rump, and Fujii in view of Hulse.

Regarding claim 9, Peterson, Rump, and Fujii teach the aforementioned limitations of claim 1, further comprising the following limitations taught by Hulse, who teaches a pneumatically telescoping mast. Hulse teaches:
wherein the first actuator is configured to move the first element in a direction substantially oblique to an exterior surface of the vehicle.
Hulse teaches (Col. 4 lines 32-38) that "In accordance with the present invention, the mast is capable of being placed at a tilt angle between 0° and 90° where, for the purpose of this description, 0° is defined as being parallel with the vehicle roof 11 and generally horizontal, as at position A, while 90° is perpendicular to the vehicle roof 11 and in a generally vertical position, in accordance with position B."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Peterson, Rump, and Fujii to incorporate the teachings of Hulse to provide a moveable sensor system for a vehicle wherein the actuator is configured to move the first element in a direction substantially oblique to an exterior surface of the vehicle.  All the claimed elements were known in the prior art and one skilled in the art could have combined the tilt angle adjustment of Hulse with the moveable sensor system of Peterson with no change in their respective functions, and the combination would have yielded the predictable result of moving the first element in a direction substantially oblique to an exterior surface of the vehicle.
Regarding claim 10, Peterson, Rump, and Fujii teach the aforementioned limitations of claim 1, further comprising the following limitations taught by Hulse, who teaches a pneumatically telescoping mast. Hulse teaches:
a second sensor, the second sensor operable to detect whether the first element is positioned at the first spatial location.
Hulse teaches (Col. 5 lines 27-31) that "Limit switches 58 and 59 are located at the horizontal and vertical positions of mast 10 adjacent linkage 55 within enclosure 25. As is well known in the art, such limit switches stop mast 10 at opposite extreme positions, i.e. horizontal position A and vertical position B."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Peterson, Rump, and Fujii to incorporate the teachings of Hulse to provide a moveable sensor system for a vehicle wherein a second sensor is employed to detect whether the first element is positioned at the first spatial location.  All the claimed elements were known in the prior art and one skilled in the art could have combined the limit switches of Hulse with the moveable sensor system of Peterson with no change in their respective functions, and the combination would have yielded the predictable result of determining whether or not the first element is positioned at the first spatial location.


Claim(s) 12-13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peterson in view of Rump.

Regarding claim 12, Peterson teaches a vehicle comprising:
an extendable sensor system including a first actuator, a second actuator, a first element, a second element, and a first sensor configured to detect one or more waves incident upon the first sensor for use with navigation of the vehicle, wherein:
Peterson teaches ([0028]) that "The exterior rearview mirror assembly includes an imaging sensor or camera module 20… that may be part of or may provide an image output for a vehicle vision system..." Thus, Peterson teaches a first sensor (camera module 20) for use with vehicle navigation. Peterson also teaches ([0034]) that "The extension mechanism may comprise any suitable means for moving the camera between the retracted state… and the extended state. For example, the extension mechanism may comprise a telescoping arm or a rack and pinion extension method or the like..." Thus, Peterson teaches a first actuator (extension mechanism). Peterson further teaches a first element which houses the first sensor and a second element within the rear view mirror assembly, as best depicted in FIG. 7. Peterson further teaches ([0003]): “The exterior rearview mirror may comprise a foldable mirror assembly, such as a power-fold mirror where the mirror head is pivotable between a drive or use position and a folded or park position via an actuator.” FIG. 7, included below, demonstrates that the second element is included within the exterior rearview mirror. 

    PNG
    media_image2.png
    536
    900
    media_image2.png
    Greyscale

the first actuator is configured to move the first element between a first spatial position and a second spatial position,
Peterson teaches ([0034]) that “The extension mechanism may comprise any suitable means for moving the camera between the retracted state… and the extended state”. Thus, Peterson teaches moving the sensor between a first spatial position (extended state) and a second spatial position (retracted state) using an actuator (extension mechanism).
the first sensor mechanically coupled to the first element to move concurrently with the first element;
Peterson teaches ([0033]) that "The housing of the camera (and the extension arm) preferably has an outer surface or cowling to minimize aerodynamic drag and wind noise at the mirror assembly, such as when in its retracted state or extended state”. Thus, Peterson teaches that the first sensor is mechanically coupled to the first element (an outer surface or cowling) to move concurrently with the first element (retracting or extending).
the first element is coupled to the second element, the second element configured to at least partially house the first element;
Peterson teaches in FIG. 7 that the extendable arm 22 is coupled to the first element and retracts into the second element within the rearview mirror assembly.

    PNG
    media_image2.png
    536
    900
    media_image2.png
    Greyscale

a portion of the first element forms a portion of the exterior of the vehicle when the first element is positioned at the second spatial location;
Peterson teaches in FIG. 1-2, which depict a first element forming a portion of the exterior of the vehicle (the extendable camera housing) which is flush with an adjacent exterior portion of the vehicle (rear view mirror assembly) when the first element is positioned at the second spatial location (i.e., when the first element is retracted).

    PNG
    media_image6.png
    534
    912
    media_image6.png
    Greyscale

and the second actuator is configured to move the second element relative to first element.
Peterson teaches ([0003]): “The exterior rearview mirror may comprise a foldable mirror assembly, such as a power-fold mirror where the mirror head is pivotable between a drive or use position and a folded or park position via an actuator.” One of ordinary skill in the art would recognize that the actuation of the folding mirror would serve to move the second element relative to the first element, as the first and second element are located in different locations within the exterior rearview mirror.
However, while Peterson does teach an actuator with a threaded member (see FIG. 7), Peterson does not teach outright that the first actuator comprises an intermediate threaded member having threads on both its inner and outer surface. Rump teaches a tie rod, comprising:
the first actuator comprises an intermediate threaded member having threads on both its inner surface and outer surface to enable the first actuator to move the first sensor along an axis of elongation relative to the intermediate threaded member,
Rump teaches ([0006]): “A problem addressed by the invention is that of providing a structural unit comprising a tube and a shank having a threaded sleeve disposed therebetween, using which a length setting between the tube and shank can be attained by rotating the threaded sleeve…” Rump further teaches ([0050]): “FIG. 1 shows, using the end piece of a tie rod for a motor vehicle as an example, a structural unit according to the invention in a first variant embodiment in a sectional view and in a simplified depiction. The structural unit comprises a tube 2 which is provided with an internal thread 1 which turns in a first direction of rotation, and into the end of which a threaded sleeve 3 is screwed. The threaded sleeve 3 has an internal thread 4 which turns in the direction opposite to the first direction of rotation. A shank 5 is screwed into the internal thread 4… The shank 5 extends all the way through the threaded sleeve 3.” FIG. 1, included below, depicts the threaded sleeve 3 as having threads on both its inner surface and outer surface.

    PNG
    media_image7.png
    310
    596
    media_image7.png
    Greyscale

the inner surface of the intermediate threaded member defining an orifice;
Rump further teaches ([0050]): “The threaded sleeve 3 has an internal thread 4 which turns in the direction opposite to the first direction of rotation. A shank 5 is screwed into the internal thread 4… The shank 5 extends all the way through the threaded sleeve 3.” FIG. 1, included above, shows that the shank 5 extends through the orifice of threaded sleeve 3 through engagement with the internal thread 4.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Peterson to incorporate the teachings of Rump to provide an actuator which comprises an intermediate threaded member having threads on both its inner surface and outer surface to enable the actuator to move along an axis of elongation relative to the intermediate threaded member. Doing so would combine the known actuator and sensor assembly of Peterson with the intermediate threaded member actuation of Rump to provide the predictable results of a sensor assembly comprising the threaded engagement of Rump for moving the sensor. Actuation through the use of an intermediate threaded member is advantageous, as such an arrangement is capable of being protected against penetration by moisture and contaminants, as recognized by Rump ([0010]). 

	Regarding claim 13, Peterson, and Rump teach the aforementioned limitations of claim 12. Peterson further teaches:
wherein the portion of the first element forming a portion of the exterior of the vehicle is flush with an adjacent exterior portion of the vehicle when the first element is positioned at the second spatial location.
Peterson teaches in FIG. 1-2, which depict a first element forming a portion of the exterior of the vehicle (the extendable camera housing) which is flush with an adjacent exterior portion of the vehicle (rear view mirror assembly) when the first element is positioned at the second spatial location (i.e., when the first element is retracted).

Regarding claim 15, Peterson and Rump teach the aforementioned limitations of claim 12. Peterson further teaches:
wherein a drag coefficient of the vehicle is reduced when the first element is positioned at the second spatial location and the drag coefficient of the vehicle is increased when the first element is positioned at the first spatial location.
Peterson teaches ([0033]) that "The housing of the camera (and the extension arm) preferably has an outer surface or cowling to minimize aerodynamic drag and wind noise at the mirror assembly, such as when in its retracted state or extended state”. It is well understood to one of ordinary skill in the art that the drag coefficient of a vehicle will increase should the area of the vehicle increase (as it would in a case where the first element is positioned at the first spatial location - i.e., extended). 

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peterson and Rump in view of Official Notice (In re Rose, 105 USPQ 237 (CCPA 1955)).

Regarding claim 14, Peterson and Rump teach the aforementioned limitations of claim 13. Peterson further teaches: 
wherein the portion of the first element forming a portion of the exterior of the vehicle that is flush with an adjacent exterior portion of the vehicle 
Peterson teaches (FIG. 1-2) that the first element 20 forms a portion of the exterior of the vehicle (the rear view mirror assembly) that is flush with the adjacent exterior portion of the vehicle, as best shown in FIG. 1. "

    PNG
    media_image3.png
    571
    975
    media_image3.png
    Greyscale

However, Peterson does not teach the following limitation:
is a portion of a hood of the vehicle
Peterson discloses the claimed invention except that the portion of the exterior of the vehicle is a portion of the hood of the vehicle. It would have been obvious matter of design choice to install the extendable sensor system in the hood of a vehicle, since such a modification would have involved a mere change in location of the component. A change in location is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peterson and Rump in view of Leinhard (Engines of our Ingenuity No. 1520: Automobile Drag Coefficients).

Regarding claim 16, Peterson and Rump teach the aforementioned limitations of claim 15, further comprising the following limitations taught by Leinhard, who teaches a brief history of automobile drag coefficients. Leinhard teaches:
wherein the drag coefficient is measured correlating to airflow incident from a direction indicated by the front of the vehicle.
Leinhard teaches (Pg. 1) that "The usual measure of aerodynamic efficiency is the drag coefficient, CD. It compares the drag force, at any speed, with the force it'd take to stop all the air in front of the car."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Peterson and Rump to incorporate the teachings of Leinhard to provide a drag coefficient measured correlating to airflow incident from a direction indicated by the front of the vehicle. Doing so would serve to identify drag-inducing design aspects, as recognized by Leinhard (Pg. 2).

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peterson, Rump, and Fujii in view of Murtuza.

Regarding claim 18, Peterson, Rump, and Fujii teach the aforementioned limitations of claim 17, further comprising the following limitations taught by Murtuza, who teaches an automatic brake actuation system including a controllably extendable elongate detector. Murtuza teaches:
receive an indication that impact is imminent between the vehicle and a pedestrian;
Murtuza teaches (Col. 2 lines 29-39) that "The feeler has a longitudinal axis and is slidably extendable, by specific amounts, from the support member along that axis to detect an object being approached by the vehicle when at predetermined distances therefrom. A compression sensor is included to sense a contact between the elongate detector and the object. Provision is also made to sense vehicle speed, vehicle-object closing speed, and detector position and to extend and retract the detector and actuate the vehicle braking system as functions thereof." Thus, Murtuza teaches an indication that impact is imminent between the vehicle and an object. It is understood to one of ordinary skill in the art that objects of interest in a vehicle collision scenario would obviously include pedestrians/people.
and in response to the receiving the indication that the impact is imminent with the pedestrian, cause the first actuator of the extendable sensor system to move the first element from the first spatial location at a first speed.
Murtuza teaches (Col. 2 lines 29-39) that "The feeler has a longitudinal axis and is slidably extendable, by specific amounts, from the support member along that axis to detect an object being approached by the vehicle when at predetermined distances therefrom. A compression sensor is included to sense a contact between the elongate detector and the object. Provision is also made to sense vehicle speed, vehicle-object closing speed, and detector position and to extend and retract the detector and actuate the vehicle braking system as functions thereof." Thus, Murtuza teaches the moving of the first element from the first spatial location. When impact is imminent, the detector is retracted and the vehicle braking system is actuated, thus an indication that impact is imminent is taught. In order to move the first element with the actuator, at least one speed is inherently required, as would be recognized by one of ordinary skill in the art. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Peterson, Rump, and Fujii to incorporate the teachings of Murtuza to provide a moveable sensor system capable of determining whether or not an impact is imminent and causing the actuator to move the first element from the first location at a first speed. All the claimed elements were known in the prior art and one skilled in the art could have combined the collision detection and actuator response of Murtuza with the moveable sensor system of Peterson with no change in their respective functions, and the combination would have yielded the predictable result of causing the actuator to move the first element from the first location at a first speed, thereby reducing risk of damage to the extendable sensor system.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peterson, Rump, Fujii, and Murtuza in view of Official Notice (In re Rose, 105 USPQ 237 (CCPA 1955)).

Regarding claim 19, Peterson, Rump, Fujii, and Murtuza teach the aforementioned limitations of claim 18, further comprising the following limitation:
wherein the first speed is greater than a second speed, the second speed corresponding to a speed at which the one or more processors cause the first actuator of the extendable sensor system to move the first element from the first spatial location when an indication that an impact is imminent is not received.
Peterson, Rump, Fujii, and Murtuza disclose the claimed invention except for both a first speed and a second speed, wherein the first speed is greater than the second speed, the second speed used in a case where an impact is not imminent. It would have been obvious matter of design choice to adjust the speed of actuation, since such a modification would have involved a mere change in speed of the component. A change in speed is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peterson, Rump, and Fujii in view of Hulse.


Regarding claim 20, Peterson, Rump, and Fujii teach the aforementioned limitations of claim 17, further comprising the following limitations taught by Hulse, who teaches a pneumatically telescoping mast. Hulse teaches:
wherein the first actuator includes a fluid compressor and the medium includes instructions that cause the one or more processors to cause the compressor to compress fluid to move the first sensor.
Hulse teaches (Col. 4 lines 57-64) that "Compressor 33 is mounted to base 16 via the bracket 34. Air from compressor 33 is supplied to an up/down solenoid valve 35 through a polyethylene air supply tube 36 and is controlled by check valve 37 and the pressure release valve 38. Solenoid valve 35 controls the extension and retraction of mast 10 through a polyurethane supply tube 42 with air pressure controlled by a metering valve 43 on solenoid valve 35."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Peterson, Rump, and Fujii to incorporate the teachings of Hulse to provide a moveable sensor system for a vehicle wherein a compressor is used to compress the compressible fluid.  All the claimed elements were known in the prior art and one skilled in the art could have combined the compressor of Hulse with the moveable sensor system of Peterson and Rump with no change in their respective functions, and the combination would have yielded the predictable result of compressing the compressible fluid of the moveable sensor system using a compressor.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Durham (US 4,684,164) teaches a retractable radar detector housing installed in an interior panel of a vehicle. Larsen et al. (US 6,942,261 B2) teaches a linear actuator with internal dampening achieved through the use of a compressible or incompressible fluid. Flinn (US 2017/0129720 A1) teaches a telescoping loading dock bumper wherein one or more sensors may be used to determine the position of the telescoping bumper or to detect when a vehicle (i.e., an outside force) has impacted the bumper. Llamazares Domper (US 10,579,882 B1) teaches a retractable sensor module for a vehicle wherein the sensor module is movable using an electric motor and a threaded rod. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK T GLENN III whose telephone number is (571)272-5078. The examiner can normally be reached M-F 7:30AM - 4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.T.G./Examiner, Art Unit 3662              

/JELANI A SMITH/Supervisory Patent Examiner, Art Unit 3662